Appeal from a judg*1290ment of the County Court of Albany County (Breslin, J.), rendered March 2, 2009, convicting defendant upon her plea of guilty of the crime of criminal possession of a controlled substance in the second degree.
Defendant waived indictment and agreed to be prosecuted by a superior court information charging her with criminal possession of a controlled substance in the second degree. She pleaded guilty to that crime and waived her right to appeal. Under the terms of the plea agreement, defendant was sentenced to 10 years in prison and five years of postrelease supervision. She now appeals.
Defendant’s sole contention on appeal is that the sentence is harsh and excessive. She is, however, precluded from raising this claim by her valid waiver of appeal (see People v Lopez, 6 NY3d 248, 256 [2006]; People v Joseph, 69 AD3d 1056, 1056-1057 [2010]; People v Dickinson, 69 AD3d 968, 969 [2010]). Consequently, the judgment is affirmed.
Mercure, J.P., Rose, Lahtinen, Stein and McCarthy, JJ., concur. Ordered that the judgment is affirmed.